Citation Nr: 0524870	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  01-06 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether the character of the appellant's military discharge 
is a bar to payment of VA compensation.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. S. Toth, Counsel



INTRODUCTION

The appellant was discharged under other than honorable 
conditions from a period of active service from March 1986 to 
December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 administrative decision 
of the Honolulu, Hawaii, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which concluded that the 
character of the appellant's discharge is a bar to his 
receipt of VA benefits, other than health care under Chapter 
17, Title 38, United States Code.  

In August 2001, the Board remanded the case for a travel 
Board hearing to be scheduled at the RO.  In December 2002, 
the appellant appeared at a hearing before the undersigned at 
the Honolulu RO.  A copy of the hearing transcript has been 
associated with the claims folder.

In August 2003, the Board remanded the case to the Appeals 
Management Center (AMC) to ensure compliance with the 
Veterans Claims Assistance Act (VCAA) provisions concerning 
the duty to notify the appellant.  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
appellant under the VCAA and obtained all available evidence 
and information necessary for an equitable disposition of his 
appeal.

2.  The appellant was discharged under other than honorable 
conditions after a period of service from March 1986 to 
December 1988.

3.  During his period of active service, the appellant 
committed the following offenses: absent without leave 
(AWOL), disobeying a lawful order, insubordinate conduct 
toward a superior, and cocaine use.

4.  The appellant's multiple violations of the Uniform Code 
of Military Justice (UCMJ) in service constitute a pattern of 
willful and persistent misconduct.

5.  There is no allegation or evidence showing that the 
appellant was insane at the time the offenses were committed.


CONCLUSION OF LAW

The appellant does not meet the character of discharge 
requirements for the award of VA compensation benefits for 
disability incurred in or aggravated during his period of 
active military service from March 1986 to December 1988.  38 
U.S.C.A. §§ 101(2), 5103, 5103A, 5303 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1(d), 3.12, 3.159, 3.354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided prior to 
VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

In this case, VCAA-compliant notice was not provided to the 
appellant prior to the first AOJ adjudication of the claim in 
April 2000.  However, the AOJ did provide appropriate notice 
in a letter of February 2004, which was prior to the most 
recent transfer and certification of the appellant's case to 
the Board.  The content of this notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Moreover, it is noted that the RO sent the 
appellant a letter dated in June 1999, which provided him a 
copy of 38 C.F.R. § 3.12, the regulation pertaining to 
character of discharge, and also provided notice that he 
should provide any evidence, contention, or argument bearing 
on the issue of character of discharge which he wanted VA to 
consider.  In light of the AOJ's letters to the appellant, 
the SOC (which set forth the provisions of 38 C.F.R. 
§§ 3.1(d), 3.12, 3.13, 3.102, and the reasons for the adverse 
determination), and the SSOC (which included the provisions 
of 38 C.F.R. § 3.159), the Board finds that the appellant had 
appropriate notice of the VCAA and the relevant legal 
criteria, as well as every opportunity to present relevant 
information and evidence to VA before the case was 
transferred to the Board.  As a result, the appellant was not 
prejudiced by the failure to provide VCAA-compliant notice 
prior to the initial adverse AOJ determination.

Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
In February 2004, the AOJ sent the appellant a notice which 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Specifically, the AOJ's February 2004 letter informed him of 
the information and evidence not of record that is necessary 
to substantiate the claim ("you must provide us with 
evidence that counters the evidence of record.  This evidence 
may be documents showing extenuating circumstances to explain 
your behavior, proof that you were not using drugs prior to 
your urinalysis or any other information to support your 
claim.").  The appellant was also notified in the February 
2004 letter which of that information and evidence VA would 
seek to obtain (relevant records from any Federal agency, 
service medical records, verification of military service, as 
well as relevant records not held by a Federal agency so long 
as the appellant provided enough information about the 
records so VA could request them from the holder of the 
records).  The appellant was also notified which evidence and 
information the claimant is expected to provide ("You must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency.").  Finally, the appellant was 
informed that he should provide any evidence in his 
possession that pertains to the claim (the letter asked the 
appellant to "[p]lease provide [VA] with any evidence and/or 
information you may have pertaining to your appeal.").  

The RO received a reply from the appellant in June 2004.  The 
appellant stated that he was discharged based on the policy 
of zero tolerance for drug use and not for willful and 
persistent misconduct.  He stated that during the 
Administrative Discharge Board hearing on October 12, 1988, 
it was recommended that he stay in the Navy and although his 
drug use constituted misconduct there was no pattern of 
misconduct.  The appellant felt that the Board recognized 
that he was a "3.8" sailor, a performance rating which was 
then considered outstanding, and wanted him to remain in the 
Navy.  He also addressed his alleged evasion of the 
urinalysis test.  He stated that his grandfather had died 
that day, he was trying to get home, and that he asked-as 
anyone would-if he could be excused from it.  

On September 3, 2004, the RO sent an SSOC to the appellant 
and informed him that he had 60 days in which to respond.  If 
he did not respond, the case would be transferred to BVA.  
The appellant responded to the SSOC by way of a letter dated 
October 29, 2004, which was received at the AMC on November 
2, 2004.  The appellant had several questions concerning the 
rule of law used by VA, what evidence he would need to prove 
his case, and what evidence VA would help him obtain.  In 
January 2005, the appellant provided a copy of this letter to 
BVA, and another letter which stated that he had not received 
a response from the AMC.  The Board responded and informed 
the appellant that his statement would be considered when the 
Board reviewed his case.  

The Board has reviewed the appellant's statement and notes 
that the appellant has been informed of the rule of law 
governing the character of discharge determination in his 
case and also of the types of evidence VA would help him 
obtain and the evidence that would assist him.  See VA letter 
dated in June 1999, SOC, VA letter dated in February 2004, 
and SSOC.  In addition, the appellant has made his 
contentions known concerning the matter on appeal.  During 
the pendency of this matter, the appellant has submitted 
various contention documents and has testified at two 
hearings, one before the undersigned and one before a VA 
Decision Review Officer.  At no time has he stated that there 
is additional evidence in his possession or in the possession 
of others that is relevant to this matter and that should be 
reviewed prior to the appellate determination.  Accordingly, 
the Board is satisfied that VA has provided the claimant with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  To decide the 
appeal at this time would not prejudice the appellant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. 38 
U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. § 
3.159(c)(1-3) (2004).

The evidence of record includes the service records, the 
hearing transcripts and statements from the appellant.  The 
appellant has not identified additional evidence that must be 
obtained in this case.  Accordingly, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal will not prejudice to the veteran.  


Character of Discharge

A veteran is "a person who served in the active military, 
naval, or air service, and who was discharged or released 
under conditions other than dishonorable."  38 U.S.C.A. § 
101(2) (West 2002); 38 C.F.R. § 3.1(d) (2004).  A discharge 
issued under honorable conditions is binding on VA.  38 
C.F.R. § 3.12(a).  A discharge under other than honorable 
conditions is considered dishonorable if it was issued due to 
persistent or willful misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if the service was otherwise honest, 
faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  Willful 
misconduct means an act involving conscious wrongdoing or 
known prohibited action.  A service department finding that 
injury, disease or death was not due to misconduct will be 
binding on VA unless it is patently inconsistent with the 
facts and the requirements of laws administered by VA.  An 
act is willful misconduct where it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  38 C.F.R. § 3.1(n) 
(2004).

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the person was insane at the time of the 
offense causing the discharge. 38 U.S.C.A. § 5303(b) (West 
2002); 38 C.F.R. § 3.12(b).  An insane person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a).  When a rating agency is concerned whether 
a appellant was insane at the time he committed an offense 
leading to his discharge (38 U.S.C.A. § 5303(b)), it will 
base its decision on all the evidence procurable relating to 
the period involved, and apply the definition in 38 C.F.R. § 
3.354(a).  38 C.F.R. § 3.354(b).

There is no evidence, nor does the appellant allege that he 
was insane at the time of the offenses.  Accordingly, the 
insanity exception is not for application.  See 38 U.S.C.A. § 
5303(b); 38 C.F.R. § 3.12(b).

The Board has reviewed all the evidence in the claimant's 
claims folder, which includes, but is not limited to: service 
records, the hearing transcripts, and his contentions.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the claimant or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the pending matter.

The DD214, Certificate of Release or Discharge from Active 
Duty, reflects that the appellant was discharged from the 
United States Navy under other than honorable conditions from 
a period of active service from March 1986 to December 1988.  
Four months and 25 days of prior active service were also 
reported.  

The appellant received nonjudicial punishment in service for 
the following:  (1) unauthorized absence and disobeying a 
lawful order-February 1987,  (2) disobeying a lawful order 
and insubordinate conduct toward a petty officer-June 1987; 
and  (3) unauthorized absence-November 1987.  In July 1988, 
the appellant received an unsatisfactory performance 
counseling/warning notification.  The noted deficiencies in 
his performance and conduct were the three referrals to 
nonjudicial punishment.  The appellant was informed that 
subsequent violations of the UCMJ could result in an 
administrative separation under other than honorable 
conditions.  

In August 1988, the appellant was charged with failing to go 
to his appointed place of duty without authority and for 
wrongfully using cocaine.  A drug and alcohol abuse report, 
which was prepared following a random urinalysis, indicated 
cocaine use had occurred in July 1988.  It was recommended 
that the appellant separate from service.  A September 1988 
U.S. Naval Investigative Service report stated that the 
appellant registered deceptive in his responses during a 
polygraph examination.  

The Administrative Discharge Board met in October 1988, and 
determined that the service member did commit misconduct due 
to drug abuse but did not have a pattern of misconduct.  The 
appellant's former Division Officer testified before the 
Board that it was possible that the appellant was in a 
situation where the drugs were given to him, rather than 
intentionally taken, as the appellant was known to associate 
with people who used drugs.  The appellant testified that he 
did not know how the drugs entered his system (although he 
thought he may have tested positive since he had taken 
Tylenol-3 with codeine) and that the unauthorized absence was 
at a time when he was at physical therapy and his command 
knew that.  He also reported that his February 1987 non-
judicial punishment resulted from him wanting to be at the 
hospital with his wife.  He felt that he failed the polygraph 
test because he was nervous and scared that his career was at 
stake.  A pharmacist provided an unsworn statement that 
Tylenol-3 will register positive in a urinalysis for codeine 
or morphine, but not cocaine.  The Board recommended that the 
appellant separate under other than honorable conditions and 
that the separation be suspended for 12 months.  

In October 1988, the Officer in Charge noted that he agreed 
with the Board's finding on drug abuse but disagreed with the 
finding that the appellant did not show a pattern of 
misconduct.  The appellant had a history of disciplinary 
problems, poor job performance and current drug abuse, which 
showed that there was little or no potential for future naval 
service.  It was also reported that the appellant had 
requested an exculpatory polygraph, which did not support his 
contention that the drug ingestion was without his knowledge.  
Also, the appellant did not expect to participate in 
urinalysis on the morning the positive sample was taken as he 
was departing the area on leave.  This along with the 
polygraph results showed a willful attempt to evade the 
Navy's drug monitoring program.  This premeditated action 
confirmed the Officer in Charge's noncurrence with the 
recommendation to retain the appellant, even in a 
probationary status.  

In November 1988, the Commanding Officer concurred with the 
comments and recommendations of the Officer in Charge, noting 
that the appellant's  "performance has been acceptable; 
however, his drug abuse misconduct cannot and will not be 
condoned.  It is strongly recommended that [the appellant] be 
separated from the Naval service with an other than honorable 
discharge . . ."  In December 1988, the appellant was 
charged with unauthorized absence for two days.  

In April 2000, the RO issued an administrative decision, 
which determined that the appellant's discharge was under 
dishonorable conditions due to willful and persistent 
misconduct in service.  The appellant was, however, entitled 
to health care under Chapter 17 of Title 38 U.S.C. for any 
disabilities determined to be service connected for that 
period of service.

The appellant asserts that he was discharged not for willful 
and persistent misconduct but rather for a positive urine 
test.  At a regional office hearing before a Decision Review 
Officer in May 2001, the appellant stated that he only had 
one drug offense and did not know how the drugs entered his 
system.  At the December 2002 hearing before the undersigned, 
the appellant stated that while there were prior incidents 
leading up to the drug misconduct, he went to captain's mast 
for those, was punished, and was still a "3.8 sailor."  BVA 
Hearing Transcript, page 2.  As a result, the appellant 
claimed that his discharge was not based on his prior bad 
conduct.  The appellant also stated that he was provided with 
an unsatisfactory performance counseling in July 1988 for two 
incidents and was told that he would be discharged if 
anything else happened.  However, the drug test had already 
occurred at that time so he was unable to prove himself.  The 
appellant also reported that he received an award of merit 
dated in September 2000 from the Mayor of Honolulu for saving 
a person's life.  The appellant stressed that he was not a 
bad person and that the Board should review the dates of the 
unsatisfactory counseling and the drug test carefully.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In this case, the appellant was punished for disobeying an 
order twice, for unauthorized absence twice, and for 
insubordinate conduct once.  He was also charged with failing 
to go to his appointed place of duty and using cocaine.  The 
appellant has provided explanations for several of the 
incidents including the positive drug test (he was taking a 
prescription drug which may have resulted in a positive test 
or, in the alternative, the cocaine was unknowingly 
ingested); for failing the polygraph test (he was nervous), 
and for unauthorized absences (he was at authorized physical 
therapy, a fact which his command knew, and on another 
occasion he wanted to be with his wife at the hospital).  

There is no objective evidence or expert opinion that the 
veteran's nervousness resulted in a false polygraph result.  
The veteran does not have the requisite knowledge of 
polygraphy that would permit him to render an expert opinion 
on whether his nervouness would have resulted in his failing 
the polygraphic examination in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Similarly, the 
evidence does not support the veteran's theory that his 
taking of prescription drug resulted in a false positive 
result on the urinalysis test for cocaine.  In fact, the only 
expert evidence on this matter, the pharmacist's statement in 
the service records, is that it would not.  There is no 
objective evidence supporting the the veteran's alternative 
explanation that he unknowingly ingested cocaine.  Hence, it 
is concluded that the preponderance of the evidence shows 
that his positive cocaine test in service was the result of 
willful misconduct.  

These seven instances of misconduct occurred over an 18-month 
period.  After the first nonjudicial punishment in February 
1987, the appellant continued to commit acts that resulted in 
punishment under the UCMJ.  While the appellant has provided 
explanations to VA for some of his actions, there is no 
indication that he sought to appeal the nonjudicial 
punishments or otherwise protest the determinations.  In 
addition to the instances of unauthorized absences, the 
appellant also disobeyed orders, engaged in insubordinate 
conduct, and tested positive for cocaine.  These multiple 
instances of wrongdoing result in a finding that there was a 
pattern of willful and persistent misconduct that constitutes 
a bar to the receipt of compensations benefits for the period 
of active service from March 1986 to December 1988.  The 
appellant was not charged with misconduct once, twice or even 
three times.  He had seven instances of misconduct.  As a 
result, the preponderance of the evidence is against the 
appellant's assertion that he did not engage in persistent 
and willful misconduct.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the appellant under Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004), but does not find the 
evidence is of such approximate balance as to warrant its 
application.  Rather, the Board finds that the preponderance 
of the evidence is against the appellant in this matter.  


ORDER

The appellant's character of discharge is a bar to the 
receipt of VA benefits, other than entitlement to health care 
under Chapter 17, Title 38, United States Code; therefore, 
the appeal is denied.  



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


